t c summary opinion united_states tax_court randy c stidham and bobbi j stidham petitioners v commissioner of internal revenue respondent docket no 6615-09s filed date randy c stidham and bobbi j stidham pro sese martha j weber for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure addition_to_tax under sec_6651 after concessions the issues remaining for decision are whether petitioners are entitled to deduct dollar_figure in unreimbursed employee business_expenses whether petitioners are entitled to deduct dollar_figure for tax preparation fees and whether petitioners are liable for an addition_to_tax for failure to timely file their federal_income_tax return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee during the taxable_year mr stidham was employed by ascap american society of composers authors and publishers as a representative mr stidham’s job involved traveling to and from bars taverns restaurants nightclubs roller 2in the notice_of_deficiency respondent disallowed a dollar_figure mortgage interest_deduction petitioners claimed on their schedule a itemized_deductions respondent concedes that petitioners are entitled to the dollar_figure mortgage interest_deduction skating rinks shopping malls or any other place of business that plays music through a sound system in order to verify that the businesses paid fees to copyright holders as required by copyright law mr stidham’s work required that he travel throughout his territory which included the entire states of kentucky and tennessee on date petitioners filed a delinquent joint federal_income_tax return for the taxable_year claiming the following unreimbursed business_expenses relating to mr stidham’s employment dollar_figure for vehicle expenses using the standard mileage rate dollar_figure for overnight travel including lodging dollar_figure for other unspecified business_expenses dollar_figure for meals and entertainment_expenses and dollar_figure for parking fees tolls etc petitioners also claimed dollar_figure on schedule a for tax preparation fees mr stidham received a dollar_figure automobile allowance from ascap for the taxable_year on account of the considerable number of miles that he was required to travel this amount was included on mr stidham’s form_w-2 wage and tax statement and was reported as income on petitioners’ federal_income_tax return in addition mr stidham’s employment with ascap during was subject_to ascap’s business travel entertainment policies and procedures policy which provided that its employees were eligible to be reimbursed for a multitude of business_expenses including all of the types of nonvehicle expenses claimed as unreimbursed employee_business_expense deductions on petitioners’ income_tax return the unreimbursed nonvehicle business_expenses here at issue were not submitted to ascap by mr stidham for reimbursement under the policy on date respondent issued to petitioners a notice_of_deficiency with respect to the tax_year disallowing the entire dollar_figure of unreimbursed employee business_expenses as well as the dollar_figure of claimed tax preparation fees discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as petitioners did not argue or prove that the requirements of sec_7491 have been met the burden_of_proof does not shift to respondent deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to a deduction 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs however sec_262 disallows deductions for personal living or family_expenses generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and certain listed_property in the case of automobile expenses sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra however in the alternative each element of an expenditure or use may be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date unreimbursed employee_business_expense sec_1 vehicle expenses on their return petitioners deducted dollar_figure for vehicle expenses using the standard mileage rate at trial mr stidham testified that his job required extensive travel over a large territory this testimony is supported by ascap’s description of mr stidham’s position as well ascap’s decision to provide him with a substantial automobile allowance in addition petitioners presented the court with numerous documents to indicate the extent of mr stidham’s travel petitioners provided the 3mr stidham also testified that the dollar_figure automobile allowance he received from ascap was included in his income for and neither respondent nor anything in the record contradicts this testimony court with receipts for expenditures on hotels restaurants gas stations credit cards etc which illustrate that mr stidham traveled continuously throughout the states of kentucky and tennessee during petitioners also submitted a detailed reconstruction of mr stidham’s travel for the first two weeks of date indicating that he traveled approximately big_number miles during only a two-week period all of this documentation and testimony supports petitioners’ contention that mr stidham necessarily traveled extensive miles to perform his professional duties therefore we find that petitioners’ documentation and testimony along with ascap’s decision to provide mr stidham an automobile allowance constitute a written or oral statement containing specific information in detail as to such element and other corroborative evidence sufficient to establish each element of an expenditure or use with respect to a portion of petitioners’ claimed mileage deduction see sec_1_274-5t temporary income_tax regs supra as a result petitioners are entitled to deduct their claimed mileage expense but only to the extent of the dollar_figure allowance mr stidham received from ascap which represents approximately big_number miles at the standard mileage rate in effect for most of other expenses a taxpayer is entitled to deduct unreimbursed employee business_expenses under sec_162 only to the extent that the taxpayer demonstrates that the taxpayer could not have been reimbursed for the expenses by the taxpayer’s employer 24_tc_21 benson v commissioner tcmemo_2007_113 putnam v commissioner tcmemo_1998_285 petitioners claimed deductions of dollar_figure for overnight travel including lodging dollar_figure for other unspecified business_expenses dollar_figure for meals and entertainment_expenses and dollar_figure for parking fees tolls etc the record indicates that mr stidham had the opportunity to be reimbursed for the non-vehicle-related employee business_expenses claimed on petitioners’ income_tax return but failed to obtain reimbursement from ascap when an employee has a right to reimbursement for expenditures related to his status as an employee but fails to claim reimbursement the expenses are not deductible because they are not necessary ie it is not necessary for an employee to remain unreimbursed for 4at trial mr stidham indicated that he claimed deductions for these expenses rather than pursuing reimbursement because he failed to timely file the necessary reimbursement paperwork with ascap expenses to the extent he could have been reimbursed orvis v commissioner f 2d pincite 79_tc_1 as a result of the foregoing we sustain respondent’s disallowance of petitioners’ claimed deductions of non-vehicle-related unreimbursed employee business_expenses on their schedule a petitioners claimed an itemized_deduction of dollar_figure for tax preparation fees petitioners have not provided any information to substantiate this deduction therefore we sustain respondent’s disallowance addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file not to exceed a taxpayer may avoid this addition_to_tax if it can be shown that the failure did not result from willful neglect and that the failure was due to reasonable_cause 92_tc_899 reasonable_cause requires that taxpayers demonstrate that they exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite respondent has met the burden of producing evidence that petitioners did not timely file their return petitioners stipulated that they failed to file their return timely and have not provided any explanation for the untimeliness of their filing therefore we uphold respondent’s determination that petitioners are liable for an addition_to_tax for failing to timely file their return in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
